Citation Nr: 1140295	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative.

2.  Entitlement to service connection for right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1990 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened service connection for a right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative, and denied service connection on the merits.  The Veteran disagreed and perfected an appeal.  The Board observes that, following the October 2007 statement of the case, the Veteran's substantive appeal was date-stamped received by the RO in May 2008.  As this substantive appeal was accepted by the RO and even listed in the later issued supplemental statement of the case, VA has waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Veteran had requested a hearing before the Board; however he failed to appear for a scheduled January 2011 hearing before a travel board to be held at the RO.  The request for a hearing is deemed waived.  

The issue of service connection for a right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for a right knee disorder, finding that there was no currently diagnosed disability of the right knee and no evidence of a relationship between the right knee disorder and the service-connected left knee disability; the Veteran did not appeal that decision.  

2.  Since issuance of the January 2006 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of a current right knee disorder and raises of reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 RO rating decision that denied service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disorder.  For this reason, the benefit sought on appeal (reopening of the claim for service connection for a right knee disorder) is being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

Historically, in November 1999, the RO denied service connection for a right knee disorder, finding the claim was not well grounded as there was no medical evidence of a right knee disability or of any relationship to the service-connected left knee disability, only lay statements describing a right knee disorder.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2006, the RO denied reopening of service connection for a right knee disorder, finding that the evidence did not show a diagnosed right knee disorder that was related to the service-connected left knee disability.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the January 2006 rating decision included lay statements, VA treatment reports dated August 2006 to December 2006, and one page of a May 2007 VA primary care evaluation, an April 2007 VA joints examination report, private treatment records dated February 2007 for the assessment and surgical repair of a medial meniscus tear of the right knee, and a May 2007 private evaluation of the Veteran's right knee disorder.  

All of this evidence is new, in that this evidence was not before agency decision-makers in January 2006.  This evidence is also material, in that it is evidence of both the current disability of the right knee, specifically a medial meniscus tear of the right knee, and evidence that the right knee disorder is related to the service-connected left knee disability.  The private evaluation, dated in May 2007, included the private physician's opinion regarding a relationship between the right knee disorder and the Veteran's service-connected left knee disability.  As this newly submitted evidence that was not before the decision-makers in January 2006, and as this evidence goes to the basis for the prior final denial, namely, the lack of diagnosed disorder and the lack of a relationship between the right knee disorder and the service-connected left knee disability, this evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the January 2006 rating decision is new and material, and the claim for service connection for a right knee disorder will be reopened.  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, reopening of service connection for a right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative, is granted.


REMAND

In April 2007 the Veteran was afforded a VA joints examination.  In the VA joints examination report, the examiner discussed his review of the Veteran's recent VA treatment records, in particular treatment reports dated August 2005 in which the Veteran may have been admitted for inpatient treatment for the right knee disorder.  In July 2007, the Veteran submitted a statement accompanied by one page of a multipage VA treatment report dated in May 2007 that included the statement that the left knee disability had caused a fall two years prior that caused a right knee injury (tear of posterior cruciate ligament).  Included was a May 2007 private medical statement from Dr. Sobey that included the history reported to him by the Veteran that the left knee buckled and caused him to fall off in a trailer and injure the right knee.  Finally, in the August 2007 rating decision, the RO noted that it had reviewed the Veteran's VA treatment records.  Despite all of these references to then current VA treatment reports, the claims file contains only VA treatment reports dated August 2006 to December 2006 that pertained to the Veteran's right knee.  As the Board is now aware of years of VA treatment reports that were not printed and included in the claims file for the Board's review, these VA treatment reports should be obtained and included in the record.  

As well, the Veteran submitted a statement in October 2010 requesting a complete copy of his claims file for the purpose of submitting an application for disability benefits to the Social Security Administration.  Now that VA has been placed on notice that the Veteran has sought benefits from the Social Security Administration, the Social Security benefits application and any underlying medical evidence should be obtained and included in the claims file.  

Accordingly, the issue of service connection for a right knee disorder is REMANDED for the following action:

1.  Obtain all VA treatment records, for both inpatient and outpatient care, from the VA North Texas Health Care System, dated August 2005 to present, that pertain to the Veteran's right knee and associate them with the claims file.  Document any negative searches.  

2.  Contact the Social Security Administration to obtain the Veteran's application for benefits, SSI or disability, and any underlying medical evidence or other documentation supporting the claim.  Document for the claims file any negative replies.  

3.  After ensuring that the development has been completed, re-adjudicate the issue of service connection for a right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative.  If not granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


